Order unanimously modified on the law, on the facts and in the exercise of discretion, so as to increase the monthly payments directed to be made from $40 to $100 per month, and, as so modified, affirmed, with $20 costs and disbursements of' this appeal to the judgment-creditor-appellant. On this record we find the directed payments of $40 per month to be insufficient. We further find that the judgment debtor should properly pay the sum of $100 per month to the judgment creditor, having “due regard for the reasonable requirements of the judgment debtor and his family ” and for the payments being made by him to other judgment creditors (Civ. Prae. Act, § 793). Concur — Breitel, J. P., Rabin, M. M. Frank, Stevens and Bastow, JJ.